Citation Nr: 0502432	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-30 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from April 1948 to August 
1968.  He served in both Korean and Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

The issues of entitlement to service connection for tinnitus 
and bilateral hearing loss are addressed, in pertinent part, 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In May 1985 the RO denied entitlement to service 
connection for bilateral hearing loss.  The veteran was 
provided notice of the denial and did not thereafter appeal.
 
2.  The evidence received since the May 1985 decision is new 
and material and serves to reopen the claim for service 
connection for bilateral hearing loss.




CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000.  As this 
decision is favorable to the extent indicated a discussion of 
VA's compliance with the VCAA is obviated.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The United States Court of Appeals for the 
Federal Circuit has clarified that sections 7105(c) and 5108 
function together to prohibit the reopening of claims in the 
absence of new and material evidence, where the claims in 
question have been denied by the RO and not appealed to the 
Board.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

Entitlement to service connection for bilateral hearing loss 
was denied by the RO in a rating decision of May 1985.  At 
that time, the RO denied entitlement because there was no 
evidence of a chronic hearing loss contained in the veteran's 
service medical records.  The veteran was provided notice of 
the denial and did not thereafter appeal.  As well, no 
additional evidence was thereafter submitted within the 
applicable one-year period, pursuant to 38 C.F.R. § 3.156(b).  
Based on the foregoing, the May 1985 action is final.  38 
U.S.C.A. § 7105.

Received by the RO in January 2001 was the veteran's claim to 
reopen, the denial of which forms the basis of the instant 
appeal.  Notwithstanding the RO's prior action in this 
matter, it is the Board's obligation to ascertain in each and 
every case, and at any juncture in its adjudication process, 
that it has jurisdiction over the subject matter presented.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Consideration must therefore be initially accorded the 
question of whether new and material evidence has been 
presented to reopen the claim.  This necessitates a review of 
the evidence submitted prior to and subsequent to that most 
recent, final denial.

On file at the time of the May 1985 decision were the 
veteran's service medical records, the report of a VA 
examination dated in April 1985 and medical evidence from  
Walter Reed Army Medical Center (WRAMC) dated between July 
1981 and July 1982.  Section C (results of examination) of 
the April 1985 VA examination report, shows a finding of 
hearing loss for the past 35 years.  The July 1982 records 
from WRAMC show a statement to the effect that the veteran's 
high frequency sensorineural hearing loss was probably 
secondary to past noise exposure.

Evidence presented since entry of the rating decision in May 
1985 includes the veteran's testimony at his hearing before 
the undersigned, and temporary duty orders assigning him 
additional duties as a marksmanship coach.  The veteran 
testified that he experienced a gradual loss of hearing 
during his service in the Marine Corps as a tracked vehicle 
mechanic, in which capacity he served in armor, infantry and 
artillery units.  This service resulted in exposure, not only 
to the acoustical trauma associated with his military 
occupational specialty (MOS), but also to that associated 
with the firing of heavy weapons and small arms.  The veteran 
testified that his duties required that he accompany the 
armor and artillery units on their firing exercises.  He 
further testified that his duties as a marksmanship coach 
exposed him to additional acoustical trauma during firing 
competitions and training ranges.  

The veteran's testimony is credible and is both new and 
material.  The temporary duty orders assigning the veteran to 
additional duties as a firing coach is also new.  It is 
material as it contributes to the record of acoustical trauma 
during the veteran's active service.  This evidence serves to 
reopen this claim.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.


REMAND

The veteran contends that he incurred bilateral hearing loss 
and tinnitus as a result of his exposure to acoustical trauma 
during his active military service.  The Board notes that the 
record indicates that the veteran's has not had a recent VA 
examination with regard to these disorders.  The veteran's 
service medical records also show that during the entirety of 
his 20 year career in the Marine Corps, he was not once given 
an audiometric examination.  All his service examinations 
reflect hearing tested with the whispered/spoken voice 
method.  

The Board has reviewed the veteran's claim for service 
connection for tinnitus.  This claim is inextricably 
intertwined with the now reopened claim of entitlement to 
service connection for hearing loss.  Therefore it will also 
be remanded.  The Board finds that further evidentiary 
development, in the form of a new VA examination, is in 
order.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
remanded for the following actions:

The RO should schedule the veteran for a 
VA audio examination.  The examiner must 
review the claims folder.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  The examiner is to 
review the claims folder to include the 
July 1982 evidence from WRAMC, and the 
report of the April 1985 VA examination.  
He is then to provide an assessment, 
including an opinion regarding the 
etiology of the veteran's current 
bilateral hearing loss and tinnitus.  The 
examiner must state whether it is at 
least as likely as not that any diagnosed 
bilateral hearing loss and tinnitus are 
related to his inservice noise exposure, 
or if they are more likely than not 
related to other causes.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


